IN THE SUPREME COURT OF THE STATE OF NEVADA


                    CARL DEAN EDWARDS,                                     No. 69746
                    Petitioner,
                    vs.
                    THE STATE OF NEVADA,                                         FILED
                    Respondent.                                                   MAR 17 2016


                                          ORDER DENYING PETITION
                                This is a pro se petition for extraordinary relief. Petitioner
                    challenges the validity of his judgment of conviction and sentence. We
                    have reviewed the documents submitted in this matter, and without
                    deciding upon the merits of any claims raised therein, we decline to
                    exercise original jurisdiction in this matter. A challenge to the validity of
                    the judgment of conviction must be raised in a postconviction petition for a
                    writ of habeas corpus filed in the district court in the first instance.' NRS
                    34.724(2)(b); NRS 34.738(1). Accordingly, we
                                ORDER the petition DENIED.




                                            Hardesty


                                               , J.                                        J.
                    Saitta




                          'We express no opinion as to whether petitioner could meet the
                    procedural requirements of NRS chapter 34.


SUPREME COURT
        OF
     NEVADA


(0) 1947A    '40°                                                                    _Nal()
                cc: Carl Dean Edwards
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A